Citation Nr: 0518322	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded in July 2004 and now 
returns for appellate review.   


FINDINGS OF FACT

1.  The veteran has a right foot disability, hallux valgus 
with callus formation, that is etiologically related to his 
active military service.

2.  The veteran has a left foot disability, hallux valgus 
with callus formation, that is etiologically related to his 
active military service.


CONCLUSIONS OF LAW

1.  A right foot disability, hallux valgus with callus 
formation, was incurred in active duty military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A left foot disability, hallux valgus with callus 
formation, was incurred in active duty military service.  38 
U.S.C.A.   § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.  
As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the VCAA and the implementing 
regulations.

The veteran contends that while in service, he was issued 
size 12 shoes when his shoe size was 10 1/2.  Thereafter, as 
part of training, he went on a hike or a long road march.  
When he returned, he sought treatment at the Tacoma Base 
Hospital for his feet as they were painful, bleeding, had 
blisters, and were rubbed raw.  The veteran was transferred 
to McCaw General Hospital in Walla Walla, Washington, for 
further treatment that included soaking his feet and using a 
heat lamp.  He claims that he remained in the hospital on bed 
rest for months, until the skin grew back on his feet.  
Thereafter, he received his military discharge at the 
hospital and was not recommended for reenlistment or 
reinduction.  Currently, the veteran receives treatment for 
feet problems, including hallux valgus of each foot.  As 
such, the veteran claims that he is entitled to service 
connection for both a right and a left foot disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The Board observes that the veteran's service medical records 
are not contained in the claims file.  When the RO requested 
the veteran's service medical records from the National 
Personnel Records Center (NPRC), the NPRC responded that the 
records had been destroyed in a 1973 fire.  Thereafter, the 
veteran filled out a Request for Information Needed to 
Reconstruct Medical Data form, which included note of in-
service hospitalization for foot problems.  The claims file 
reflects that, in accordance with the Board's July 2004 
Remand directives, inpatient clinical records reflecting 
treatment for a right and/or left foot disability from Tacoma 
Base Hospital, McCaw General Hospital, and Barnes General 
Hospital were requested from NPRC.  In February 2005, NPRC 
indicated that such requested clinical records would have 
been found in the veteran's Official Military Personnel File, 
which had been destroyed in the fire.  Therefore, the 
presumption that the veteran's service medical records were 
destroyed requires a heightened explanation of its findings 
and a careful consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board notes that Daily Sick Reports from December 22, 
1942 to February 21, 1943 and Morning Reports for February 
1943 are associated with the claims file.  Such reflect 
hospitalization of the veteran at the post hospital and at 
Barnes General Hospital in Vancouver, Washington.  The 
veteran's Certificate of Service, issued by the Army of the 
United States, reflects that the veteran served from 
September 22, 1942, to May 26, 1943, as a cook.  It was noted 
that his character was excellent.  The veteran was discharged 
at McCaw General Hospital, Walla Walla, Washington, and was 
not recommended for reenlistment.  Also of record is a 
picture of what the veteran claims is him in a hospital bed 
receiving treatment for his feet during his military service.  

At his December 2002 hearing before a Decision Review 
Officer, the veteran testified that he received treatment 
while at McCaw General Hospital in Walla Walla, Washington, 
only for his feet.  He stated that he was hospitalized from 
December 1942 until he was discharged from military service 
in May 1943.  The veteran testified that he was discharged 
due to his bilateral foot condition.  He further reported 
that, following discharge from service, he continued to have 
pain in both feet.    

While the veteran's service medical records, to include 
inpatient clinical records from military hospitals, are not 
available, the Board finds that the remaining evidence of 
record, to include the veteran's statements, supports the 
conclusion that the veteran injured his feet while in 
service.  The veteran's report of the in-service injury and 
subsequent treatment has been consistent throughout his 
appeal.  Moreover, the military records contained in the 
claims file, namely Morning Reports and Certificate of 
Service, support the veteran's contentions.  As such, despite 
the lack of service medical records detailing treatment for a 
right and/or left foot disability, the Board finds that the 
veteran suffered an in-service injury to his feet.

A July 2001 statement from Dr. W. reflects that the veteran 
had a bunion on his right foot that began while he was in the 
military in 1942 and 1943.  Dr. W. indicated that such 
bothered the veteran quite a bit then, but did so all the 
time now.  The veteran had constant pain when walking that 
starts in the medial malleolus and shoots down through the 
big toe.  He also had fungus in the big toenail.  Dr. W. 
stated that the veteran showed her a copy of his discharge 
papers that indicated that he was not allowed to reenlist.  
On examination, the veteran had a large hallux valgus on the 
right foot.  There was a callus on the sole under the first 
metatarsal and one on the medial side of the big toe.  The 
toe and bunion were tender to palpation.  The nail was 
heavily involved with fungus, very thick, and discolored.  
Dr. W. stated that the veteran did not receive any rating for 
his foot and that she felt he should be receiving 20 percent 
since the bunion was present in the 1940's and was bed enough 
then to prevent him from reenlisting. 

A May 2002 statement from Dr. W. indicates that the veteran 
had related a history of having no foot problems prior to 
entering the Army.  Per the veteran, one day he was sent on a 
long hike with a full field pack.  When he returned to camp, 
his feet were bleeding and covered with blisters.  The sides 
of the feet were denuded of skin.  He reported to sick call.  
They sent him to the base hospital where he was treated for 
some time without any improvement.  Finally, he was sent in a 
wheelchair to McCord [McCaw] General Hospital in Walla Walla, 
Washington.  He was put to bed, had a heat lamp placed on his 
feet 24 hours a day, and had hot water soaks with what 
sounded like Domeboro solution several times a day.  He was 
confined to bed during that time, except for bathroom trips, 
which he made on crutches.  The veteran was treated at this 
hospital for several months with bedrest.  At least, he was 
allowed to walk, first with and later without, crutches.  
When he was able to walk without crutches, he was discharged.  
Dr. W. stated that, to the present time, the veteran had pain 
in his feet.  His skin was very tender and easily bruised.  
He had to wear special shoes and check his feet frequently to 
avoid injuring them.  

Dr. W. indicated that, on examination, the veteran had very 
thin skin with slickness of the soles of his feet.  He had a 
hallux valgus of each foot with a small amount of callousing 
on the medial aspect of the big toes and first 
metatarsophalangeal joints, but not as much as would be 
usually expected for a bunion that size.  The veteran had 
brisk capillary refill in the toes bilaterally with intact 
dorsalis pedis pulses.  He had heavy fungal involvement of 
the toenails on both feet.  There was tenderness to palpation 
of the soles of the feet and the lateral arches.  

Dr. W. stated that the veteran received no disability rating.  
He had no problems with his feet before entering the 
military.  After hiking a long distance, he had to be 
hospitalized for several months before he was able to walk 
again.  Since 1943, he had constant pain in this feet.  Dr. 
W. indicated that she believed that the veteran's foot 
problems began in the military.  As such, he should be 
awarded 20 percent for each foot with an extra 10 percent for 
onycomycosis. 

As indicated by Dr. W.'s records, the veteran has a current 
disability of his right and left feet, to include hallux 
valgus of each foot.  Moreover, in her May 2002, Dr. W. 
stated that she believed that the veteran's foot problems 
began in the military.  Therefore, the Board finds that the 
veteran's current right and left foot disabilities are 
etiologically related to his active military service.  As a 
result, service connection for such disabilities is 
warranted.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  


ORDER

Service connection for right foot disability, hallux valgus 
with callus formation, is granted.

Service connection for a left foot disability, hallux valgus 
with callus formation, is granted.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


